UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4426


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORY DESHAWN LINDSAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cr-00216-FDW-1)


Submitted:   December 17, 2010            Decided:   January 13, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan S. Kister, St. Louis, Missouri, for Appellant.    Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, Mark A. Jones, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cory Deshawn Lindsay pled guilty pursuant to a plea

agreement to possession with intent to distribute cocaine base

“crack” (Count 1) and possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g) (2006) (Count 2).                                  He

was sentenced to 240 months of imprisonment on the drug charge

and   120    months      concurrently      for      the    firearm    violation.           On

appeal,      counsel     has     filed    a       brief    pursuant    to    Anders         v.

California,       386     U.S.    738     (1967),         asserting    there        are    no

meritorious grounds for appeal, but raising the following issue:

whether      Lindsay      received       ineffective            assistance     of     trial

counsel.

              Lindsay has failed to establish the demanding grounds

needed      to   raise    ineffective         assistance        of   counsel    at        this

juncture.        Claims of ineffective assistance of counsel are not

cognizable       on   direct     appeal       unless      the    record     conclusively

establishes        ineffective          assistance.               United     States         v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                        Rather, to allow

for adequate development of the record, claims of ineffective

assistance generally should be brought in a 28 U.S.C.A. § 2255

(West Supp. 2010) motion.               United States v. Gastiaburo, 16 F.3d

582, 590 (4th Cir. 1994).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                              2
We therefore affirm Lindsay’s convictions and sentence.                  This

court requires that counsel inform Lindsay, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Lindsay requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Lindsay.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3